Title: Thomas Jefferson to Donald Fraser, 2 January 1812
From: Jefferson, Thomas
To: Fraser, Donald


          
                   
                   
                     Monticello 
                     Jan. 2. 12.
           Th: Jefferson presents his compliments & thanks to mr Frazer for the copy of the Compendium inclosed to him. for those who read little, abridgments are necessary; & even for those who read most it is convenient to have them at
			 hand to save troublesome research. it will therefore find it’s scale of usefulness. 
		   he salutes mr Frazer with respect.
        